PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_00_FR.txt. 175
COUR PERMANENTE DE JUSTICE INTERNATIONALE

Le 29 jailed. ORDONNANCE RENDUE LE 29 JUILLET 1933

Réle général
n° 60.

VINGT-NEUVIEME SESSION (EXTRAORDINAIRE)

29 juillet 1938.

AFFAIRE CONCERNANT LA RÉFORME AGRAIRE
POLONAISE ET LA MINORITE ALLEMANDE

(DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES)

Présents : MM. ADATCI, Président: GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte ROSTWOROWSKI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, sir CECIL HURST,
MM. ScHÜCKING, NEGULESCO, Jhr. van EYSINGA,
M. WANG, juges.

La Cour permanente de TJustice internationale,
ainsi composée,
Rend l'ordonnance suivante :

Vu les articles 41 et 48 du Statut,
Vu l’article 57 du Règlement,

.. Considérant que, par une requête en date du rer juillet 1933,
déposée le 3 juillet au Greffe de la Cour, le Gouvernement alle-
mand, se prévalant, en sa qualité de Membre du Conseil de la
Société des Nations, du droit que lui confère l’article 12 du
Traité entre les Principales Puissances alliées et associées et la
Pologne signé à Versailles le 28 juin 1919, a introduit devant
la Cour permanente de Justice internationale une instance
contre lé Gouvernement polonais concernant l'application de la

4
176 RÉFORME AGRAIRE POLONAISE

réforme agraire à la minorité allemande dans les voïvodies de
Posnanie et de Pomérélie ainsi que les questions connexes ;

Considérant que, dans ladite requête, l’objet du différend est
indiqué de la manière suivante:

« Le Gouvernement allemand estime que le Gouvernement polo-
nais a agi contrairement aux obligations qu'il a assumées par les
articles 7 et 8 du Traité du 28 juin 1010, en imposant un traitement
différentiel au préjudice des ressortissants polonais de race allemande
des voïvodies de Posnanie et de Pomérélie dans la mise à exécution
de sa réforme agraire, notamment dans l’application de sa loi sur
la réforme agraire du 28 décembre 1925 ainsi qu’en application
de Varrété du Bundesrat allemand du 15 mars 1918 concernant l’au-
torisation du transfert des propriétés, et de l'arrêté prussien du
23 décembre 1918 sur le droit de préemption de l’État confirmé et
modifié par l'arrêté du Commissariat du Conseil suprême du Peuple
polonais du 25 juin 1919, par les arrêtés du 29 décembre 1919 et
du 18 juin 1920 et par la loi du 23 juin 1927.

Le Gouvernement allemand est également d'avis qu'à cet égard
la Pologne n’a pas accompli les obligations qui lui incombent en
vertu de l’article premier du Traité du 28 juin 1919. »

Considérant que, dans la requête, « la chose demandée » est
formulée comme suit:

« Le Gouvernement allemand prie la Cour permanente de Justice
internationale de constater les infractions au Traité du 28 juin
1919 commises au préjudice des ressortissants polonais de race alle-
mande et d’en ordonner la réparation » ;

Considérant que, par lettre du 26 mai 1933, ie Gouvernement
allemand, en annonçant le prochain dépôt de sa requête, avait
informé la Cour de la désignation de son agent dans l'affaire ;

Considérant que, le 3 juillet 1933, l’agent du Gouvernement
allemand a déposé au Greffe de la Cour, en même temps que
la requête introductive d’instance précitée, une demande, datée
du rer juillet, « en indication de mesures conservatoires confor-
mément à l’article 41 du Statut de la Cour et à l’article 57
du Règlement »;

Considérant que, dans cette demande, « le Gouvernement
allemand prie la Cour d'indiquer, en attendant l'arrêt défini-
tif que la Cour rendra dans l’affaire visée par la requête, les
mesures conservatoires pour maintenir le statu quo »;

Considérant que, saisi de cette demande, le Vice-Président,
faisant fonctions de Président de la Cour et celle-ci ne sié-
geant pas, a, le 3 juillet 1933, conformément à l’article 23 du
Statut et à l’article 57 du Règlement, prévu pour le 11 juillet

5
177 RÉFORME AGRAIRE POLONAISE

N

une audience destinée à fournir aux deux Parties la possi-
bilité, si elles le désiraient, de faire entendre leurs observations ;

Considérant que, le 4 juillet 1033, le Gouvernement polonais
a fait savoir à la Cour qu'il avait l'intention de se faire entendre
conformément à l’article 57 du Règlement de la Cour, mais
qu'il demandait la remise jusqu’à Ja fin du mois de l’audience
prévue pour le xz juillet;

Considérant que, le 5 juillet 1933, l’agent du Gouvernement
allemand a informé Ja Cour que le Gouvernement allemand dési-
rait présenter des observations conformément à l'article 57,
alinéa 3, du Règlement ;

Considérant que l’ajournement demandé par le Gouvernement
polonais n’a pas été agréé; que le Gouvernement polonais a
fait savoir par lettre du 9 juillet 1933, remise au Greffier le
ro du même mois, que, malgré l'intention qu'il avait exprimée
antérieurement, il se voyait dans l'impossibilité de se faire
entendre en ses observations à l’audience de la Cour fixée au
IX juillet ;

Considérant que, dans ces conditions, la Cour s’est bornée, a
Vaudience du 11 juillet, à remettre au xg juillet la suite des
audiences consacrées à la demande du Gouvernement allemand
en indication de mesures conservatoires ;

Considérant que, le 12 juillet 1933, le Gouvernement polonais
a informé la Cour qu’il avait désigné un représentant pour se
faire entendre en ses observations sur la demande du Gouver-
nement allemand ;

Considérant qu’aux audiences des I9, 20 et 21 juillet 1933,
la Cour a entendu M. Viktor Bruns, agent du Gouvernement
allemand, et M. Th. Sobolewski, représentant du Gouvernement
polonais, en leurs observations, réplique et duplique ;

Considérant qu’à ces audiences l'agent du Gouvernement
allemand a déposé les pièces énumérées à l'annexe ;

Considérant qu'aux termes de l'article 41 du Statut de la
Cour, « la Cour a le pouvoir d'indiquer, si elle estime que les
circonstances l’exigent, quelles mesures conservatoires du droit
de chacun doivent être prises à titre provisoire »;

Considérant que, d’après ce texte, la condition essentielle et
nécessaire pour que des mesures conservatoires puissent, si les
circonstances l'exigent, être sollicitées, est que ces mesures
tendent à sauvegarder les droits objet du différend dont la Cour
est saisie ;

Considérant qu'aux termes de la requête introductive d’ins-
tance ci-dessus rapportée, l’objet du différend est l’allégation par
le Gouvernement allemand que le Gouvernement polonais

6
178 RÉFORME AGRAIRE POLONAISE ©

aurait agi contrairement aux obligations qu’il a assumées par
les articles 7 et 8 du Traité du 28 juin 1919 en imposant un
traitement différentiel au préjudice des ressortissants polonais
de race allemande dans les voïvodies de Posnanie et de Pomérélie
dans la mise à exécution de sa réforme agraire, notamment
dans l'application de la loi agraire polonaise du 28 décembre
1925 et actes complémentaires ;

Que, sur la base de cette allégation, contestée par le Gouver-
nement polonais, le Gouvernement allemand a demandé à la
Cour de constater les infractions au Traité du 28 juin 1919
qui auraient été commises au préjudice des ressortissants polo-
nais de race allemande et d’en ordonner la réparation ;

Considérant que, par la demande en mesures conservatoires
telle que l'agent du Gouvernement allemand Ya précisée verbale-
ment à l'audience du 19 juillet 1933, le Gouvernement allemand
demande à la Cour d'indiquer au Gouvernement polonais de ne
pas porter d’autres membres de la minorité allemande sur les
listes nominatives d’expropriation, de ne pas exécuter l’expro-
priation de la propriété de la minorité allemande portée sur
les listes nominatives déjà publiées et de ne pas transférer à
d’autres personnes la propriété enlevée aux minoritaires allemands,
ni d'installer des colons sur ces propriétés ;

Considérant que, tandis que l'instance instaurée par le Gou-
vernement allemand se présente comme ayant pour objet la
constatation et, s’il y a lieu, la réparation de prétendues infrac-
tions commises dans certains cas individuels d'application déjà
intervenue, la demande en mesures conservatoires vise l’ensemble
des applications futures de la loi agraire polonaise aux res-
sortissants polonais de race allemande et tend à voir indiquer
dès à présent que, dorénavant et jusqu'à l'arrêt à rendre,
ladite loi polonaise ne sera l’objet d’aucune application auxdits
ressortissants ;

Qu’ainsi les mesures conservatoires sollicitées, aboutissant à
une suspension générale de la réforme agraire en ce qui concerne
les ressortissants polonais de race allemande, ne peuvent
pas être considérées comme tendant uniquement à sauvegarder
l'objet du différend et l’objet de la demande principale elle-
même, tels qu'ils sont soumis à la Cour par la requête intro-
ductive d'instance ;

Considérant qu’en cet état, sans avoir à examiner la portée
de l'article 12 du Traité précité du 28 juin 191g en ce qui
concerne l'indication de mesures conservatoires, quelle qu’etit
pu être, dans d’autres cas, l’opportunité pour la Cour d’exercer
sa faculté d’agir d'office, et sans préjuger en rien la question

7
179 RÉPORME AGRAIRE POLONAISE

de sa propre compétence pour statuer sur la requête intro-
ductive d'instance du Gouvernement allemand, non plus que
la recevabilité de celle-ci, la Cour se borne à constater que
la demande en mesures conservatoires qui lui est actuellement
présentée n’est pas conforme aux dispositions de son Statut,
article 4I,

La Cour,

Rejette la demande du Gouvernement allemand en indication
de mesures conservatoires.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt-neuf juillet mil neuf
cent trente-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis
respectivement au Gouvernement allemand et au Gouvernement
polonais.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD.

Le baron RoLIN-JAEQUEMYNS, M. SCHÜCKING et le jonkheer
van EYSINGA, juges, déclarant ne pas pouvoir se rallier a
l'ordonnance, y joignent les exposés suivants de leurs avis
dissidents.

M. ANZILOTTI, juge, déclare ne pas être d'accord sur Vordon-
nance dans la mesure où il l’a indiqué lui-même en formulant

ainsi qu’il suit son opinion dissidente.
